Citation Nr: 1033105	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New 
York.  Jurisdiction of this matter has since been transferred to 
that of the RO located in St. Petersburg, Florida.

During the pendency of this appeal and upon review of additional 
evidence, by rating action dated in November 2009, the RO 
determined that the Veteran was entitled to service connection 
for chronic obstructive pulmonary disease with emphysema, wherein 
a 100 percent disability rating was assigned effective January 
14, 2008.  The Board finds that this award represents a complete 
grant of the benefits sought on appeal as to this issue.  
Therefore, the issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder (also 
characterized as a nervous condition) was denied by the RO in a 
rating decision dated in October 1973, and the Veteran did not 
perfect a substantive appeal.

2.  By rating decisions dated in August 1980, January 1993, and 
March 2002, the RO determined that new and material evidence had 
not been received to reopen the previously denied claim of 
service connection for a psychiatric disorder; the Veteran did 
not perfect a substantive appeal as to any of those decisions.

3.  Evidence submitted since the March 2002 RO decision which 
determined that new and material evidence had not been received 
to reopen the previously denied claim of service connection for a 
psychiatric disorder does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision which determined that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  The additional evidence presented since the March 2002 RO 
decision which determined that new and material evidence had not 
been received to reopen the previously denied claim of service 
connection for a psychiatric disorder is not new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2008, March 2008, August 2008, and 
December 2008  the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The foregoing 
correspondence also provided the Veteran with the requisite 
notice with respect to the Dingess requirements.

The correspondence dated in February 2008 also provided the 
Veteran with notice of what evidence and information was 
necessary to reopen his previously denied claim for service 
connection and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet 
App 1 (2006).  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  The Board notes that in 
August 2008, a Social Security Administration inquiry revealed 
that the Veteran had been receiving disability benefits since 
July 1964.  The Veteran, however, has not indicated that this 
award of benefits was for the asserted psychiatric disorder.  
Further, as will be discussed below, while the evidence shows 
that the Veteran is being currently treated for a psychiatric 
disorder, there is no evidence of inservice manifestation of such 
disability or of a nexus opinion linking a current disability to 
service.  As such, the Board finds that even if the identified 
Social Security Administration records were to provide evidence 
of a current disability, such has already been established, and 
there is no reason to believe that such evidence contains a nexus 
opinion linking the current disability to service.  In a recent 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that duty to assist is not 
boundless in scope and found the language of the statute to be 
explicit:  not all medical records or all Social Security 
Administration disability records must be sought - only those 
that are relevant to the Veteran's claim.  The Federal Circuit 
reasoned that to conclude that all medical records or all Social 
Security Administration disability records are relevant would 
render the word "relevant" superfluous in the statute.  It 
indicated that "relevant records" for the purpose of 38 U.S.C. § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits, and have a reasonable possibility 
of helping to substantiate the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010).  Thus, there is no 
indication of any additional, relevant records that the RO failed 
to obtain.  

As this is a claim to reopen a previously denied claim, VA need 
not conduct an examination because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured, which is not the case here as 
will be discussed below.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.).  Thus, the duties to notify and assist have 
been met, and no further action is necessary under the mandates 
of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that to prevail on the issue of service connection on 
the merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for psychoses may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Psychiatric disorder

The Veteran is seeking service connection for a psychiatric 
disorder.   Because the Veteran did not perfect a substantive 
appeal to the October 1973 RO decision which denied the claim of 
service connection for a psychiatric disorder (claimed as a 
nervous condition), that determination became final based on the 
evidence then of record.  

At the time of the October 1973 decision the evidence of record 
included service treatment records from 1954 to 1958.  

An enlistment report of medical examination dated in September 
1954 shows that psychiatric clinical evaluation was said to be 
normal with no personality deviation specified.  In the 
associated report of medical history, the Veteran indicated that 
he had never had any nervous trouble of any sort.  Thereafter, 
there is no evidence of any treatment for a psychiatric disorder 
during the Veteran's period of active service.

A discharge report of medical examination dated in February 1958 
shows that psychiatric clinical evaluation was said to be normal 
with no personality deviation specified.  In the associated 
report of medical history, the Veteran indicated that he had 
experienced nervous trouble of any sort.  The examiner elaborated 
that the Veteran had a slight tremor in hands.  There was no 
reference made to a psychiatric disorder.

In its October 1973 decision, the RO concluded that the Veteran's 
service treatment records did not show treatment for or a 
diagnosis of a nervous condition.  The RO also concluded that the 
slight tremor of the hands noted at separation was not considered 
a psychiatric problem in the absence of a diagnosis or related 
findings.  The Veteran did not perfect a timely appeal of this 
decision, thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Subsequent to the October 1973 RO decision, in May 1980, the 
Veteran requested that his claim for service connection for a 
psychiatric disorder be reopened.  In support of his claim, he 
submitted hospital treatment records from the Buffalo General 
Hospital dated in March 1960 which showed treatment for an 
impression of a psychiatric problem of psychoneurosis versus 
early psychosis.

In an August 1980 decision, the RO concluded that the Veteran's 
service treatment records did not show treatment for or a 
diagnosis of a nervous condition.  The RO also concluded that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for a psychiatric 
disorder.  The Veteran did not perfect a timely appeal of this 
decision, thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In October 1992, the Veteran requested that his claim for service 
connection for a psychiatric disorder be reopened.  In support of 
his claim, he submitted VA outpatient and hospital treatment 
records dated from November 1976 to September 1992 which showed 
intermittent treatment for an alcohol addiction and for anxiety 
with depression.

In a January 1993 decision, the RO concluded that the additional 
evidence related to current treatment and did not suggest that 
the Veteran had a current psychiatric disorder that was related 
to his period of active service.  Therefore, the RO concluded 
that new and material evidence had not been received to reopen 
the previously denied claim of service connection for a 
psychiatric disorder.  The Veteran did not perfect a timely 
appeal of this decision, thus, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In November 2001, the Veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  In 
January 2002, the RO provided the Veteran notice of what evidence 
and information was necessary to reopen his previously denied 
claim for service connection and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  The Veteran 
did not provide any additional evidence in support of his claim.

In March 2002, the RO concluded that as the Veteran had not 
provided any additional evidence in support of his claim, new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric disorder.  
The Veteran did not perfect a timely appeal of this decision, 
thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2008, the Veteran requested that his claim for service 
connection for a psychiatric disorder be reopened.  In February 
2008, the RO provided the Veteran notice of what evidence and 
information was necessary to reopen his previously denied claim 
for service connection and to establish entitlement to the 
underlying claim for the benefit sought on appeal.

In support of his claim, the Veteran provided VA outpatient 
treatment records dated from October 2001 to September 2009 which 
show intermittent treatment for symptoms associated with 
adjustment reaction with depressed mood, anxiety, and acute and 
chronic alcohol abuse.

The Board has considered the additional VA hospital and 
outpatient treatment records submitted by the Veteran in support 
of his claim, however, the Court has held that additional 
evidence which consists of records of post-service treatment that 
does not indicate that a condition is service-connected, is not 
new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) 
(Observing that evidence of the appellant's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The additional 
evidence demonstrates that the Veteran has continued to be 
treated for adjustment reaction with depressed mood, anxiety, and 
acute and chronic alcohol abuse following his separation from 
service.  However, the additional evidence does not include a 
competent medical nexus suggesting that the Veteran has currently 
diagnosed psychiatric disorder that is etiologically related to 
his period of active service.  As such, this evidence submitted 
since the RO's last final decision does not relate to an 
unestablished fact necessary to substantiate his claim.

Although the Veteran continues to maintain that he has a 
psychiatric disorder that was either incurred in or aggravated by 
service, there is still no competent medical evidence of record 
of a nexus between service and his current manifestations, or 
that the Veteran had manifested a psychosis to a compensable 
degree within one year from the date of his separation from 
service.  The Board has presumed the Veteran's assertions to be 
credible for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in conjunction 
with the evidence of record at the time of the prior final 
decision, such assertions are either repetitive of previous 
statements made which were previously considered by VA, and 
therefore not new, or not so significant that they must be 
considered in order to fairly decide the merits of his  claim.  
There is no evidence that the Veteran possesses the requisite 
medical training or expertise necessary to render him competent 
to offer evidence on matters such as medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to March 2002 is either merely 
cumulative of previously submitted evidence or not bearing on the 
question of a nexus between a currently manifested disorder and 
service; thus, the evidence submitted since the RO's last denial 
of the claim does not relate to an unestablished fact necessary 
to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the March 2002 RO decision is not new and material 
and does not serve to reopen the Veteran's claim of entitlement 
to service connection for a psychiatric disorder.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a). 









	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder is 
denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


